UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
IFTIKHAR SAIYED,                          )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )               Civil Action No. 10-0022 (PLF)
                                          )
COUNCIL ON AMERICAN-ISLAMIC               )
RELATIONS ACTION NETWORK, INC.,           )
                                          )
            Defendant.                    )
__________________________________________)


                                              ORDER

              For the reasons set forth in the Memorandum Opinion issued this same day, it is hereby

              ORDERED that [6] the defendant’s motion to consolidate this case with Civil Action

No. 10-0023 is GRANTED; it is

              FURTHER ORDERED that [9] the defendant’s motion to dismiss the plaintiffs’

complaint is GRANTED in part and DENIED in part; it is

              FURTHER ORDERED that Count I of the complaint, alleging violations of the District

of Columbia Consumer Protection Act, is DISMISSED. All other claims remain pending; and it is

              FURTHER ORDERED that this case is consolidated with Civil Action

No. 10-0023 for all purposes.

              SO ORDERED.


                                           /s/_______________________________
                                           PAUL L. FRIEDMAN
                                           United States District Judge
DATE: September 30, 2010